[Cite as State ex rel. Gilmore v. State, 2021-Ohio-879.]




                              IN THE COURT OF APPEALS OF OHIO
                                  SIXTH APPELLATE DISTRICT
                                       LUCAS COUNTY


State of Ohio, ex. rel. Sean Gilmore                       Court of Appeals No. L-21-1039

        Relator

v.

State of Ohio                                              DECISION AND JUDGMENT

        Respondent                                         Decided: March 18, 2021

                                                    *****

        Sean Gilmore, pro se.

                                                    *****

        DUHART, J.

        {¶ 1} This case is before the court on a petition for a writ of mandamus, filed by

relator, Sean A. Gilmore. Relator, a pro se, incarcerated inmate, seeks an order from this

court requiring the court of common pleas to properly calculate his jail time credit.

Along with his petition, relator filed an affidavit of indigency that requested a waiver of

fees and costs.
      {¶ 2} As a pro se, incarcerated inmate, relator must follow the requirements set

forth in R.C. 2969.25. State ex rel. Davenport v. State, 146 Ohio St.3d 255, 2016-Ohio-

3414, 54 N.E.3d 1248, ¶ 3. R.C. 2969.25 relevantly states:

             (C) If an inmate who files a civil action or appeal against a

      government entity or employee seeks a waiver of the prepayment of the full

      filing fees assessed by the court in which the action or appeal is filed, the

      inmate shall file with the complaint or notice of appeal an affidavit that the

      inmate is seeking a waiver of the prepayment of the court’s full filing fees

      and an affidavit of indigency. The affidavit of waiver and the affidavit of

      indigency shall contain all of the following:

             (1) A statement that sets forth the balance in the inmate account of

      the inmate for each of the preceding six months, as certified by the

      institutional cashier;

             (2) A statement that sets forth all other cash and things of value

      owned by the inmate at that time.

Id. “The requirements of R.C. 2969.25 are mandatory, and failure to comply with them

subjects an inmate’s action to dismissal.” Davenport at ¶ 3 (quotations omitted) (finding

that dismissal of mandamus action was proper where relator failed to provide a statement

of the amount in his inmate account for each of the preceding six months, as required by

R.C. 2969.25(C)(1).)




2.
       {¶ 3} Relator’s affidavit of indigency states that relator is indigent and that he does

not have the funds for the filing of the action. However, relator did not submit a

statement setting forth the balance in his inmate account, nor did he provide a statement

setting forth the cash and things of value he owned. Accordingly, the petition is fatally

defective and is hereby dismissed at relator’s costs.

       {¶ 4} It is so ordered.

       {¶ 5} To the Clerk: Manner of Service.

       {¶ 6} Serve upon all parties in a manner prescribed by Civ.R. 5(B) notice of the

judgment and its date of entry upon the journal.

                                                                                 Writ denied.




Mark L. Pietrykowski, J.                        _______________________________
                                                            JUDGE
Christine E. Mayle, J.
                                                _______________________________
Myron C. Duhart, J.                                         JUDGE
CONCUR.
                                                _______________________________
                                                            JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




3.